SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) FIRST LITCHFIELD FINANCIAL CORPORATION (Name of Issuer) Common Stock of Par value $.01 (Title of Class of Securities) (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) Page 1 of 6 pages CUSIP No. 320724107 13G 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) William J. Sweetman 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o (b)o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Connecticut,U.S.A. NUMBER OF 5. SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 6. SHARED VOTING POWER EACH REPORTING PERSON 7. SOLE DISPOSITIVE POWER WITH 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES* o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.22% TYPE OF REPORTING PERSON* IN Page 2 of 6 pages Item1(a). Name of Issuer: First Litchfield FinancialCorporation Item1(b). Address of Issuer’s Principal Executive Offices: 13 North Street Litchfield, CT 06759 Item2(a). Name of Person Filing: William J. Sweetman Item2(b). Address of Principal Business Office or, if None, Residence: 101 Talmadge Lane, Litchfield, CT 06759 Item2(c). Citizenship: U.S.A. Item2(d). Title of Class of Securities: Common Stock of Par Value $.01 Item2(e). CUSIP Number: Item3. If This Statement is Filed Pursuant to Rule 13d-1(b) or 13d-2(b) or (c), Check Whether the Person Filing is a: (a) o Broker or dealer registered under Section15 of the Exchange Act. (b) o Bank as defined in Section3(a)(6) of the Exchange Act. (c) o Insurance company as defined in Section3(a)(19) of the Exchange Act. (d) o Investment company registered under Section8 of the Investment Company Act. (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); Page 3 of 6 pages (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(ii)(G); (h) o A savings association as defined in Section3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section3(c)(14) of the Investment Company Act; (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Item4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: (b) Percent of class: 5.22% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of Page 4 of 6 Pages Item5. Ownership of Five Percent or Less of a Class. Not applicable. Item6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item8. Identification and Classification of Members of the Group. Not applicable. Item9. Notice of Dissolution of Group. Not applicable. Item10. Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 5 of 6 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 12, 2010 /s/ William J. Sweetman William J. Sweetman Page 6 of 6 pages
